Citation Nr: 0535119	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-26 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel







INTRODUCTION

The veteran served on active duty with the United States Navy 
from April 1967 until October 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO denied the claim of 
entitlement to service connection for bilateral hearing loss.  

The Board notes that the veteran claimed entitlement to 
service connection for tinnitus.  This matter has not been 
addressed by the RO.  Accordingly, the Board does not have 
jurisdiction over it at this time and it is referred to the 
RO for appropriate action.


REMAND

An August 2002 VA audiology examination measured auditory 
thresholds exceeding 40 decibels for the right ear in the 
frequency of 500 Hertz and for the left ear in the 
frequencies of 500 and 1000.  In addition, the auditory 
thresholds of all five frequencies in the left ear were 26 
decibels or greater.  Thus, the veteran manifests a bilateral 
hearing loss disability per VA standards.  38 C.F.R. § 3.385 
(2005).  He believes that his hearing loss is related to 
continuous exposure to noise endured while serving on the 
flight line as a parachute preparer in service. 

The veteran's service medical records disclose evidence of 
decreased hearing acuity between audiogram examinations taken 
in April 1967 and September 1970.  In July 2002, a VA 
examiner opined that the veteran's hearing loss disability, 
that had a conductive component, was probably not due to 
noise exposure in the military.  No indication of record 
exists that the VA examiner reviewed the claims folder, and 
his opinion did not acknowledge the documented decrease in 
hearing acuity during service.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993) (holding that audiometric findings 
provide a measurable objective as to whether hearing acuity 
decreased in service).  The Board finds that a medical 
opinion, based upon a review of the claims folder, is 
necessary to determine whether the veteran's bilateral 
hearing loss was either first manifested in service and/or is 
related to event(s) in service.  38 U.S.C.A. § 5103A(d) (West 
2002).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
actions:

1.  Obtain complete VA clinic records concerning 
the veteran's treatment at the Biloxi VAMC from 
August 2002 to the present.

2.  The veteran should then be scheduled for an 
audiological examination in order to determine 
the nature and etiology of his bilateral hearing 
loss.  The claims folder and a copy of this 
remand must be made available to the examiner 
prior to the examination for review.  The 
examiner should describe the medical findings of 
record pertaining to the bilateral ear disability 
and express an opinion on the following question:
	whether it is at least as likely as not 
(probability of 50% or greater) that hearing 
loss of the left and/or right ear was first 
manifested in service, is the result of 
exposure to noise trauma during service, or 
is otherwise related to active service.

3.  Following completion of the foregoing, the RO 
should readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided 
a Supplemental Statement of the Case (SSOC) and 
allowed an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

